DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of SEQ ID NO: 67 in the reply filed on 7/09/2021 is acknowledged.  The traversal is on the ground(s) that the recited sequences are exemplified to treat conditions other than cancer. Applicant admits that at least SEQ ID NOS: 53, 68, and 82 were known in the art to inhibit NKCC1.  This is not found persuasive because at least the prior art has suggested to inhibitNKCC1 for treating cancer (claim 16, for example reads on treating cancer) and also provides motivation to inhibit NKCC1 to treat GABA associated neuronal conditions. Please see the art rejections below.
The requirement is still deemed proper and is therefore made FINAL.

SEQ ID NOS recited in claim 16, other than SEQ ID NOS: 53, 67, 68, and 82 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/09/2021.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19-22, 23, 24, 28, and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al (US20040265230) in view of van den Berg et al (Molecular Therapy-Nucleic Acids, Vol 5, e278; 12 pages, 2016) and Galka-Marciniak (Biochimica et Biophysica Acta Vol.1859: 639-649, 2016).
Martinez et al have taught SEQ ID NOS:20675, 20582, and 21550 which correspond to the instant SEQ ID NOS: 53, 68, and 82 respectively. The sequences are siRNA/antisense sequences that target NCCK1. It has been taught to use the compounds to inhibit expression of NCCK1 in methods of treating colon cancer where it has also been taught that they can be 
The prior art however proves clear teaching on such construct where the prior art asserts that such constructs can lower off target effect, for example.
Van den Berg et al have taught the design of effective primary microRNA mimics with different basal stem conformations. While the entire reference is relied on applicant is directed to the “Design and functionality of pri-miRNA mimic” starting at page 4. The construct design of the amiR of the invention are the same as the construct design taught by van ben Berg et al.
Galka-Marciniak et al have also taught the same design for pri-miRNA “scaffolds” to release a desired siRNA. Galka-Marciniak et al have taught that such constructs provide for less off targeting effects of siRNAs. It has also been taught to frame the siRNA with wt mir155 which is the basis for the constructs used in the claimed methods. The entire reference is relevant and relied upon.
Since the prior art has clearly taught to utilize siRNA compounds targeting NKCC1 in methods of inhibiting colon cancer  it is clear that this aspect is clearly provided a motivation to utilize them at least treating colon cancer. The aspect not taught by Martinez et al is clearly clearly taught by the prior art. The prior art has clearly provided a motivation to utilize artificial 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al (US20040265230) in view of van den Berg et al (Molecular Therapy-Nucleic Acids, Vol 5, e278; 12 pages, 2016) and Galka-Marciniak (Biochimica et Biophysica Acta Vol.1859: 639-649, 2016) as applied to claims 16, 17, 19-22, 23, 24, 28, and 30 above, and further in view of Cancedda et al (WO2015091857) and Yehezkel et al (EP2808391).
The above rejection cleary demonstrates the obviousness of utilizing artificial miRNAs to inhibit expression of KNCC1. The prior art above however does not teach to treat conditions such as those recited in claim 18. The following prior art provides such teaching and motivation.
Cancedda et al have taught the use of modulators of intracellular chloride concentrations to treat Down syndrome. It has been taught:
“Inhibitor” refers to refers to a natural or synthetic compound that has a biological effect to inhibit or significantly reduce or down-regulate the expression of a gene and/or a protein or that has a biological effect to inhibit or significantly reduce the biological activity of a protein. Consequently, “a NKCC inhibitor” refers to a natural or synthetic compound that has a biological effect to inhibit or significantly reduce or down-regulate the expression of the gene encoding for NKCC and/or the expression of the NKCC protein and/or the biological activity of NKCC.

In one embodiment of the invention, the inhibitor of a chloride transporter inhibits the expression of said chloride transporter. Examples of inhibitors of the expression of a chloride transporter include, but are not limited to, siRNAs, shRNAs, antisense oligonucleotide, ribozymes or aptamers of a chloride transporter.

Small inhibitory RNAs (siRNAs) can also function as inhibitors of chloride transporter gene expression for use in the present invention. Chloride transporter gene expression can be reduced by contacting a subject or cell with a small double stranded RNA (dsRNA), or a vector or construct causing the production of a small double stranded RNA, such that chloride transporter gene expression is specifically inhibited (i.e. RNA interference or RNAi). Methods for selecting an appropriate dsRNA or dsRNAencoding vector are well
known in the art for genes whose sequence is known.


the vector transports the nucleic acid to cells with reduced degradation relative to the extent of degradation that would result in the absence of the vector. In general, the vectors useful in the invention include, but are not limited to, plasmids, phagemids, viruses, other vehicles derived from viral or bacterial sources that have been manipulated by the insertion
or incorporation of the antisense oligonucleotide siRNA or ribozyme nucleic acid sequences. Viral vectors are a preferred type of vector and include, but are not limited to nucleic acid sequences from the following viruses: retrovirus, such as moloney murine leukemia virus, harvey murine sarcoma virus, murine mammary tumor virus, and rouse sarcoma virus; adenovirus, adeno-associated virus; SV40-type viruses; polyoma viruses; Epstein-Barr viruses; papilloma viruses; herpes virus; vaccinia virus; polio virus; and RNA virus such as a retrovirus. One can readily employ other vectors not named but known to the art.

Preferred viruses for certain applications are the adeno-viruses and adeno-associated viruses, which are double-stranded DNA viruses that have already been approved for human use in gene therapy. The adeno-associated virus can be engineered to be replication deficient and is capable of infecting a wide range of cell types and species. It further has advantages such as, heat and lipid solvent stability; high transduction frequencies in cells of diverse lineages, including hemopoietic cells; and lack of superinfection inhibition thus allowing multiple series of transductions. Reportedly, the adeno-associated virus can integrate into human cellular DNA in a site-specific manner, thereby minimizing the possibility of insertional mutagenesis and variability of inserted gene expression characteristic of retroviral infection. In addition, wild-type adeno-associated virus infections have been followed in tissue culture for greater than 100 passages in the absence
of selective pressure, implying that the adeno-associated virus genomic integration is a relatively stable event. The adeno-associated virus can also function in an extrachromosomal fashion.

The present invention also relates to a pharmaceutical composition for use in the treatment of Down syndrome in a subject in need thereof, wherein said pharmaceutical composition comprises an effective amount of a modulator of intracellular chloride concentration and at least one pharmaceutically acceptable excipient.

Clearly Cancedda et al have provided teachings and motivation to treat Down syndrome via inhibitors of KNNC1.


Claims

1. A composition for treating a neurodegenerative disease with Parkinsonian syndromes in a subject in need thereof,
wherein said composition comprises an effective amount of a modulator of a chloride transporter.

2. A composition according to claim 1 wherein said modulator is an inhibitor of a transporter involved in the importation
of chloride into neurons or an activator of a transporter involved in the outflow of chloride from neurons.

3. The composition according to claim 2, wherein said inhibitor is an inhibitor of the expression of a transporter involved
in the importation of chloride into neurons, preferably is siRNAs, shRNAs, microRNAs, antisense oligonucleotide,
ribozymes DNAzymes, modified or synthetic DNA or RNA degradation-resistant polynucleosides amides, peptide
nucleic acids (PNAs), locked nucleic acids (LNAs), other nucleobase-containing polymers, or aptamers of a chloride
transporter involved in the importation of chloride into neurons.

4. The composition according to claim 2, wherein said inhibitor is an inhibitor of the activity of a transporter involved
in the importation of chloride into neurons.

5. The composition according to anyone of claims 2 to 4, wherein said transporter involved in the importation of chloride
into neurons is NKCC, preferably NKCC1.

The prior art above has clearly demonstrated that inhibition of KNCC1 and calcium can be used to treat conditions such as Down syndrome and Parkinson’s disease. The prior art above also teaches that siRNA compounds expressed from vectors including AAV can be utilized So it is clear that targeting KNCC1 in treating such conditions was known and that itself provides motivation to treat the disease with such compounds as siRNA targeting KNCC1. While the references do not teach the use of artificial miRNAs to deliver siRNA compounds the prior art of the pevious art rejection provides clear teaching and motivation to utilize artificial miRNA to at least reduce off-target effects. One in the art would clearly utilize promoters that express in a desired tissue and it was well known to utilize neuronal specific promoters to express siRNAs in a desired tissue where clearly the target tissue in treating neuronal diseases is the brain and CNS where other means of delivery to the brain and CNS were well known at the time of invention.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Nucleotide and/or Amino Acid Sequence Disclosures

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are at least located page 8, lines 6 and 10. Required response – Applicant must provide a sequence identifier for the sequence if it is included in the CRF of record, OR:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635